SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1257
CA 13-01002
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


BEIT SHALOM, INC. AND STEPHEN GALILEY,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

VERIZON NEW YORK, INC., NEW YORK TELEPHONE CO.,
INC., VERIZON COMMUNICATION, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (BRADY J. O’MALLEY OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

DAVID G. GOLDBAS, UTICA, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County
(Bernadette T. Clark, J.), entered February 6, 2013. The order
granted the motion of plaintiffs for leave to reargue their opposition
to that part of the cross motion of defendants Verizon New York, Inc.,
New York Telephone Co., Inc. and Verizon Communication, Inc. to
dismiss the first cause of action and, upon reargument, denied the
cross motion with respect to that cause of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 27, 2013                     Frances E. Cafarell
                                                  Clerk of the Court